Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 30, and 31 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claims 22, 30 and 31, it is unclear what the term “fold “refers to. The instant specification gives no explanation to what a fold is. The specification states “the filtering step enriches the dissociated host-cell protein by at least about 50-fold” (Paragraph 0006). It is assumed that the term fold refers to the purity of enriched (filtered) samples compared to unfiltered samples. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-10, 12 and 23 are rejected under 35 U.S.C. 102a(1) as being anticipated by Reisinger et al. (Reisinger, Veronika, et al. “A Mass Spectrometry-Based Approach to Host Cell Protein Identification and Its Application in a Comparability Exercise.” Analytical Biochemistry, vol. 463, 6 Mar. 2014, pp. 1–6., https://doi.org/10.1016/j.ab.2014.06.005.). 
Regarding claim 1, Reisinger et al. teaches a method for identifying a host-cell protein in a sample matrix having a protein of interest (see Abstract), comprising: dissociating the host-cell protein from the protein of interest (wherein Reisinger et al. teaches that “[a]ll samples containing host cell proteins (HCPs) were subjected to enzymatic digestion (dissociating) with the protease trypsin (Promega) before LC–MS/MS measurements” (Page 2 Column 1)); filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that “alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mMTris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)” (Page 2 Column 1)); contacting the filtered host-cell protein to a hydrolyzing agent (wherein Reisinger et al. teaches “[s]amples were brought to a final concentration of 2.5 mg/ml with 50 mM Tris (pH 8.0) and 17.4 lg of MS-grade trypsin (which is viewed as a hydrolyzing agent, wherein the instant specification teaches “the hydrolyzing agent can be trypsin” (Paragraph 0007)) and identifying the host-cell protein (wherein after sample preparation, Reisinger further teaches that “LC–MS/MS measurements (wherein LC-MS/MS measurements serve to identify the host cell protein) were carried out on an Ultimate 3000 Dionex HPLC system coupled to an LTQ Orbitrap mass spectrometer” (Page 2 Column 1)).
Regarding Claim 2, Reisinger et al teaches that the protein dissociation is carried out using a protein dissociating agent (such as protease trypsin (Promega) (see Page 2, Column 1).
Regarding claim 3, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches contacting the filtered host-cell protein to a protein reducing agent (wherein Reisinger et al. teaches the “[s]amples were brought to a concentration of 2.5 mg/ml with distilled water before denaturation in 4 M guanidine HCl and reduction with 6.4 mM dithiothreitol (DTT) which is equivalent to a protein reducing agent” (Page 2 Column 1)). 
Regarding claim 4, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches contacting the filtered host-cell protein to a protein alkylating agent (wherein Reisinger et al. teaches “[a]fter reduction for 1 h at 37 °C, samples were alkylated with 13 mM iodoacetamide (which is equivalent to a protein alkylating agent) in the dark at 25°C for 1 h” (Page 2 Column 1). 
Regarding claims 7 and 8, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches that the protein of interest is an antibody (specifically a therapeutic antibody) (wherein Reisinger et al. teaches that “Doneanu and coworkers and later Zhang and coworkers employed an approach based on two-dimensional liquid chromatography (2D-LC) and MSE (data-independent acquisition MS) for the identification of HCPs in Chinese hamster ovary (CHO)-derived antibody samples (specifically a therapeutic antibody)” (Page 1 Column 2). 
Regarding claim 9, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches the identification of the host-cell protein of step (c) is carried out using a mass spectrometer (wherein Reisinger et al. teaches “a mass spectrometry (MS)-based approach [is used] for the analysis of HCP population” (Abstract).
Regarding claim(s) 10 and 12, Reisinger et al. teaches all the limitations of claim 9 as set forth above. Reisinger et al. further teaches that the mass spectrometer (specifically a tandem mass spectrometer) is coupled to a liquid chromatography system (wherein Reisinger et al. teaches “HCP detection [is] compared with a standard liquid chromatography tandem MS (LC-MS/MS)” (Abstract). 
Regarding claim 23, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches a detection limit of a host-cell protein is at least about 5-fold greater than a detection limit of another method not comprising a step for filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches that the sample with a MW of 5E04 has an approximate enrichment of 20-fold (Page 5, Figure 3)). 

				Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. as applied to claim 1 above, and further in view of Hall et al. (Hall, Troii, et al. “Polysorbates 20 and 80 Degradation by Group XV Lysosomal Phospholipase a 2 Isomer X1 in Monoclonal Antibody Formulations.” Journal of Pharmaceutical Sciences, vol. 105, no. 5, 5 Apr. 2016, pp. 1633–1642., https://doi.org/10.1016/j.xphs.2016.02.022.).
Regarding claims 5 and 6, Reisinger et al. does not teach centrifuging the filtered host-cell protein. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “[t]he digested samples (200 mL) were transferred to a 10K MWCO centrifugal filter and centrifuged at 15,000 x g for 20 min.” (Page 1635 Column 2) which reads on the claim 5 and 6 limitations: “centrifuging the filtered host-cell protein ([specifically] about 13 000 rpm for about 8 minutes)”. It would be obvious to utilize the centrifugation settings of Hall et al. in the method of Reisinger et al. to enhance the accuracy of detection of the host-cell protein. 
Regarding claim 20, Reisinger et al. does not teach that the protein dissociating agent is degradable. In the analogous art of monoclonal antibody formulations and detection, Hall et al. teaches “studies…to evaluate degradation of PS20 (which is a known example of a protein sample, similar to those disclosed by Reisinger et al.) by incubating with 1 ppm rLPLA2 for 1, 4, and 22 h” (Page 1638 Column 1, Figure 6b.) which reads on the claim limitation that “the protein dissociating agent is degradable”. Since both Reisinger et al. and Hall et al. teach antibody formulation and detection It would have been obvious to one of ordinary skill in the art that if a similar, known protein sample was used it would also be degradable.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. as applied to claim 1 above, and further in view of Moritz et al. (US 20110244445 A1). 
Regarding claim 11, Reisinger et al. does not teach using a nano liquid chromatography system. In the analogous art of mass spectroscopy and polypeptide detection, Moritz et al. teaches “anti-peptide antibodies immobilized on 100 nanoliter nanoaffinity columns are used to enrich specific peptides along with spiked stable-isotope-labeled internal standards of the same sequence. Upon elution from the anti-peptide antibody supports, SRM/MRM tandem MS is used to quantify the peptides (natural and labeled)” (Paragraph 0016) which reads on the claim limitation that “the liquid chromatography system is a nano liquid chromatography system”. Therefore, it would be obvious to combine the method of Reisinger et al. with the same nano liquid chromatography system to enhance the accuracy of detection of the host-cell protein with low molecular weights.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. as applied to claim 1 above, and further in view of Joshi et al. (Vivek Joshi et al. "Filtration as a Sample Preparation Technique Prior to Mass Spectrometry: Selecting the Right 4 Filtration Device" In: "Sample Preparation in Biological Mass Spectrometry", 1 January 2011 (2011-01-01), Springer Netherlands, Dordrecht, pages 61-75).
Regarding claims 18 and 19, Reisinger et al. does not teach a molecular weight cut-off filter of 50 KDa or 100 KDa. In the analogous art of mass spectrometry and antibody filtration, Joshi et al. teaches “[u]ltrafiltration is very commonly used for preparation of protein samples prior to analysis. It typically deals with removal of soluble impurities based on their molecular weight (size) from the sample. Typically the pore size of these membranes range from 0.1 to 0.005 um and are referenced by nominal molecular weight cut off, NMWCO (200--5 kDa) of the membrane” (Page 62) which reads the claim limitation where “the molecular weight cut-off filter has a cutoff of about 50 KDa”. Therefore, it would be obvious to replace the filter of Reisinger et al with the filter of Joshi et al, (which performs 50 or 100 KDa weight cut off filtration) for the benefit of providing sufficient ultrafiltration to prepare the protein sample.

Claim(s) 21-22 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Reisinger et al. (Reisinger, Veronika, et al. “A Mass Spectrometry-Based Approach to Host Cell Protein Identification and Its Application in a Comparability Exercise.” Analytical Biochemistry, vol. 463, 6 Mar. 2014, pp. 1–6., https://doi.org/10.1016/j.ab.2014.06.005.).
Regarding claim 21, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. further teaches that wherein a detection limit of the host-cell protein is at least about 1 ppm (wherein Reisinger et al. teaches for “LC-MS/MS experiment[al results]…were used for Mascot database search (Mascot 2.4) using the following parameters: 10 ppm peptide tolerance; 0.8 Da MS/MS tolerance” (Page 2 Column 2)). Reisinger et al. is silent to the claimed detection limit of “at least about 1 ppm”. MPEP 2144.05 (II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” In the absence of showing criticality, it would have been within the skill of the art to implement a detection limit of 1 ppm. Since Reisinger et al. teaches that the maximum detection limit is 10 ppm such that a detection limit of 1 ppm would fall within the range of 0-10 ppm. Furthermore, it would be obvious to try using a detection limit of 1 ppm since the detection limit is a result effective variable (See MPEP 2144.05). 
Regarding claim 22, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. teaches that the sample with a MW of 5E04 has an approximate enrichment of 20-fold (Page 5, Figure 3). Reisinger et al. is silent to the claimed enrichment level of 50-fold. Furthermore, it would be obvious to select the enrichment level, such as 50-fold, as a result effective variable to achieve the well-known and desired results of a purer product (See MPEP 2144.05).  MPEP 2144.05 (II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” 
Regarding claim(s) 30 and 31, Reisinger et al. teaches [a] method for identifying a host-cell protein in a sample matrix having a protein of interest (see Abstract), comprising: dissociating the host-cell protein from the protein of interest (wherein Reisinger et al. teaches that “[a]ll samples [containing host cell proteins (HCPs)] were subjected to enzymatic digestion (dissociating) with the protease trypsin (Promega) before LC–MS/MS measurements” (Page 2 Column 1)); filtering the dissociated host-cell protein using a molecular weight cut-off filter (wherein Reisinger et al. teaches “alkylation was quenched by the addition of 4.2 mM DTT. Before tryptic digestion, a buffer exchange to 50 mMTris (pH 8.0) was performed by using 10K Amicon filters (molecular weight cut-off filter)” (Page 2 Column 1)); contacting the filtered host-cell protein to a hydrolyzing agent (wherein Reisinger et al. teaches “[s]amples were brought to a final concentration of 2.5 mg/ml with 50 mM Tris (pH 8.0) and 17.4 lg of MS-grade trypsin (which is viewed as a hydrolyzing agent, wherein the instant specification teaches “the hydrolyzing agent can be trypsin” (Paragraph 0007)) (Page 2 Column 1)); and identifying the host-cell protein (wherein after sample preparation, Reisinger further teaches that “LC–MS/MS measurements (wherein LC-MS/MS measurements serve to identify the host cell protein) were carried out on an Ultimate 3000 Dionex HPLC system coupled to an LTQ Orbitrap mass spectrometer” (Page 2 Column 1)). 
Reisinger et al. does not explicitly teach that the filtering enriches the dissociated host-cell protein by at least about 50-fold. Regarding claims 30 and 31, Reisinger et al. teaches all the limitations of claim 1 as set forth above. Reisinger et al. teaches that the sample with a MW of 5E04 has an approximate enrichment of 20-fold (Page 5, Figure 3). Reisinger et al. is silent to the claimed enrichment level of 50-fold. Furthermore, it would be obvious to select the enrichment level, such as 50-fold, as a result effective variable to achieve the well-known and desired results of a purer product (See MPEP 2144.05).  MPEP 2144.05 (II)(A) states “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI HUSAIN FARAZ whose telephone number is (571)272-2480. The examiner can normally be reached M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on (571) 270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.H.F./Examiner, Art Unit 4162                                                                                                                                                                                                        
/LYLE ALEXANDER/Supervisory Patent Examiner, Art Unit 1797